Citation Nr: 0931103	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  01-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 27, 2000, 
for the grant of service connection for post-traumatic stress 
disorder.  

(The issues of entitlement to service connection for acute 
peripheral neuropathy, to include meralgia parasthetica of 
the right leg, a skin rash of the groin and legs, dementia, a 
respiratory disorder, a gastrointestinal disorder, to include 
gastroesophageal reflux disease, osteoarthritis or a 
disability manifested by polyarthralgias, a disability 
manifested by chronic pain; nicotine addiction, and alcohol 
addition, all to include as secondary to service-connected 
post-traumatic stress disorder, are the subject of a separate 
appellate decision.)  


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967 
and from April 1969 to January 1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona, that, among other matters, 
established an effective date of March 27, 2000, for the 
grant of service connection for post-traumatic stress 
disorder (PTSD).  The Veteran now resides in the jurisdiction 
of the Houston, Texas, RO.            

In a December 2002 decision, the Board denied the claim for 
an earlier effective date for the grant of service connection 
for PTSD.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2003, the 
Court vacated the Board's December 2002 decision and remanded 
the matter for readjudication consistent with a Joint Motion 
for Remand.  In compliance with the Court Order, the Board 
remanded the case in July 2004.     

By an August 2005 decision, the Board denied the claim for an 
effective date earlier than March 27, 2000, for the grant of 
service connection for PTSD, to include the question of 
whether there was clear and unmistakable error (CUE) in a 
decision of the Houston RO, entered in April 1983.  An appeal 
of the aforementioned Board decision was thereafter taken to 
the Court, and by its Memorandum decision of August 2007, the 
Court determined that the Board had erred in adjudicating the 
CUE claim, without first permitting the RO to adjudicate the 
CUE claim advanced.  The Court vacated the Board's August 
2005 decision and remanded the matter to the Board for its 
remand to the RO for initial consideration of the CUE claim.  
In compliance with the Court's August 2007 Memorandum 
decision, the Board remanded the case in June 2008.  By a 
September 2008 rating decision, the RO concluded that there 
was no CUE in the April 1983 rating action.  Therefore, the 
requested development has been completed and the Board now 
proceeds with its review of the appeal.      

In the Veteran's substantive appeal (VA Form 9), dated in 
July 2001, he indicated that he desired a hearing before the 
Board at the RO.  In August 2001, while the Veteran was still 
living within the jurisdiction of the Phoenix RO, a hearing 
was conducted at the RO before a local hearing officer.  A 
letter from the Phoenix RO to the Veteran, dated in May 2002, 
shows that at that time, the RO had scheduled the Veteran for 
a Travel Board hearing in June 2002.  However, prior to the 
scheduled hearing, the RO contacted the Arizona Department of 
Veterans Services and they advised them that the Veteran had 
moved to Texas and would not be reporting to the hearing.  
The RO in Phoenix subsequently sent a letter to the Veteran 
in January 2007 and requested that he inform them whether he 
still desired a Travel Board hearing.  In the Veteran's 
return response, he withdrew his request for a Travel Board 
hearing.  


FINDINGS OF FACT

1.  By an April 1983 rating decision, the RO denied inferred 
claims for service connection for a passive-aggressive 
personality disorder and an acute situational maladjustment; 
in a letter from the RO to the Veteran, dated in May 1983, 
the Veteran was informed that he had been denied service 
connection for a nervous condition and he was notified of his 
appellate rights; he did not subsequently file a notice of 
disagreement.   

2.  At the time of the April 1983 rating decision, the 
Veteran had not filed a formal or informal claim for service 
connection for PTSD and there was no competent medical 
evidence to show that he had PTSD or any other chronic 
acquired psychiatric disorder.  

3.  The April 1983 RO decision denying service connection for 
a psychiatric disorder was not undebatably erroneous.  

4.  The earliest formal or informal claim for service 
connection for PTSD was received by VA on March 27, 2000.  


CONCLUSIONS OF LAW

1.  The April 1983 RO decision denying service connection for 
a psychiatric disorder was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.105 (2008).   

2.  The criteria for an effective date earlier than March 27, 
2000, for the grant of service connection for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2008).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.

The Board notes at the outset that, with respect to the claim 
for CUE in a prior RO decision denying service connection for 
a psychiatric disorder, a CUE claim must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and the VCAA is not applicable.  
See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  In addition, the VCAA does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  In this case, there is no 
evidentiary development which could substantiate the 
veteran's claim of CUE.  See VAOPGCPREC 2-2004 (2004), 69 
Fed. Reg. 25,180 (2004) (holding that VCAA notice was not 
required where evidence could not establish entitlement to 
the benefit claimed).  Therefore, she is not prejudiced as a 
result of the Board proceeding to the merits of her claim 
based on CUE.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran filed his claim for 
service connection for PTSD on March 27, 2000, before the 
enactment of the VCAA, in November of that year.  Service 
connection was granted in a March 2001 RO decision, effective 
from March 27, 2000.  Following the issuance of the rating 
decision, the Veteran entered a notice of disagreement as to 
the propriety of the assigned effective date.   

With respect to any defective or untimely notice for the 
claim for an earlier effective date for the grant of service 
connection for PTSD, the Board observes that this claim is a 
downstream issue from the original award of such benefit, 
thereby obviating the need for notice as to the effective 
date requirements.  See Grantham v. Brown, 114 F.3d 1156 
(1997); VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess-Hartman, 
supra, at 491.  In this regard, the Court has held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (the Court held that as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a 
claim has been substantiated after enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements").  In this case, the Veteran's service connection 
claim was granted and an effective date was assigned in the 
March 2001 rating decision on appeal.  As such, no additional 
38 U.S.C.A. § 5103(a) notice is required because the purpose 
that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).   

Notwithstanding the foregoing, written notice as to the 
requirements to substantiate a claim for an earlier effective 
date was provided to the Veteran in a December 2004 letter 
from the RO to the Veteran.  In addition, although notice of 
the holding in Dingess-Hartman was not provided, as the claim 
is for an earlier effective date and the instant decision 
denies the claim, any question regarding the assignment of a 
rating or effective date is moot.       

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

With respect to the duty to assist, VA informed the Veteran 
of its duty to assist in obtaining records and supportive 
evidence.  No argument is noted to have been advanced by or 
on behalf of the Veteran that the record is incomplete or 
that further actions are necessary prior to the Board's 
review.  The issue here is entitlement to an effective date 
prior to March 27, 2000, for the grant of service connection 
for PTSD.  Under these circumstances, there is no duty to 
obtain any VA medical examination or opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Based on the foregoing, 
the Board finds that the VA fulfilled its VCAA duties to 
notify and to assist the Veteran, and thus, no additional 
assistance or notification was required.  The Veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The Veteran's service treatment records from his first period 
of active service, from July 1964 to July 1967, show that in 
August 1965, he received a diagnosis of passive aggressive 
personality manifested by hostility, sarcasm, and agitation 
with poor judgment.  The Veteran was noted to be under stress 
due to marital trouble.  He received treatment at a 
neuropsychiatric open ward for two days, and was improved 
upon discharge from treatment.  In June 1967, the Veteran 
underwent an expiration of term of service (ETS) examination.  
At that time, he was clinically evaluated as "normal" for 
psychiatric purposes.      

During the Veteran's second period of active service, from 
April 1969 to January 1977, he had combat duty in Vietnam.  
According to his service treatment records, in November 1969, 
he sought treatment for anxiety, nervousness, and nightmares, 
in which he pictured himself before a firing squad.  The 
provisional diagnosis was combat exhaustion.  He was referred 
for further evaluation, and following a mental status 
evaluation, the impression was acute situational 
maladjustment.  The consulting physician recommended the 
Veteran be transferred to another unit.  In January 1977, the 
Veteran underwent an ETS examination.  At that time, he was 
clinically evaluated as "normal" for psychiatric purposes.   

In February 1983, the Veteran filed an application for 
service connection for disability of the back and disability 
of both legs.  In April 1983, the RO issued a rating decision 
denying service connection for cellulitis of both legs and a 
back condition.  In that same rating action, the RO also 
denied service connection for "passive aggressive 
personality and acute situational maladjustment" because 
they were considered congenital or developmental defects 
(CDA's).        

In May 1983, the RO sent the Veteran a letter notifying him 
that he had been denied service connection for cellulitis of 
both legs, a back condition, and a "nervous condition."  He 
was also notified of his appellate rights.  The Veteran did 
not submit a notice of disagreement with this decision within 
one year of the letter.

In June 1984, the Veteran submitted a VA Form 21-4138 
(Statement in Support of Claim).  In the form, he stated that 
due to back pain, he had been unable to attend courses that 
apparently VA had paid for.  The Veteran noted that because 
of his back problem, he did not think he should have to "pay 
back the money in question for the period as indicated by 
you."  In support of his contention, the Veteran submitted 
VA Medical Center (VAMC) outpatient treatment records, dated 
from February to March 1983, which showed treatment for his 
back disorder.  The Veteran asked that the RO "consider 
[his] claim based on the medical information given on the 
attached sheets."  The VAMC outpatient treatment records 
show that in February 1983, the Veteran received treatment 
for multiple complaints.  It was noted that the Veteran was 
worried that he might have a brain tumor, in light of three 
other members of his close family who had died of brain 
tumors.  The diagnoses included tension headaches and 
anxiety.   

On March 27, 2000, the RO received from the Veteran a claim 
for service connection for PTSD.  After developing the claim 
and receiving evidence, the RO, in a March 2001 rating 
action, granted service connection for PTSD, rated as 50 
percent disabling, effective from March 27, 2000.  The 
Veteran appealed the initial rating and the effective date.  
Subsequent rating decisions increased the rating to 100 
percent but continued the effective date for service 
connection as March 27, 2000.

At his August 2001 RO hearing, the Veteran contended that an 
earlier effective date for PTSD was warranted.  Specifically, 
he maintained that the effective date for service connection 
should be from the date of his discharge from service, since, 
in his view, his service treatment records demonstrated that 
his psychiatric disability began during service as a result 
of his combat experiences.  According to the Veteran, he was 
diagnosed with combat fatigue during service in 1969.  The 
Veteran and his wife gave sworn testimony as to his 
continuing psychiatric symptoms from 1969 through the 
present.

Also submitted after receipt of the Veteran's March 2000 
claim for service connection for PTSD were several statements 
from family members and associates, which essentially related 
to the Veteran's long history of emotional problems.


III.  Pertinent Law and Regulations

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2008).       

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104(a), 3.156 (2008).     

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Further, the mere presence of medical evidence in the 
record does not establish intent on the part of the veteran 
to seek service connection for the benefit in question.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the 
Board must interpret the veteran's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the veteran.  Id.   

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2008).  Such an informal claim 
must identify the benefits sought, and upon receipt of an 
informal claim, if the claimant has not filed a formal claim, 
VA must forward an application form to the veteran for 
execution.  38 C.F.R. § 3.155(a).  If the application form is 
received within one year from date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.    

When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file, after the last final 
disallowance of the claim that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).


IV. Analysis

The Veteran essentially argues that because his service 
treatment records demonstrate the onset of psychiatric 
disability, diagnosed as combat fatigue, the effective date 
for service connection for PTSD should be January 12, 1977, 
the date after discharge from service.  

The record shows that the Veteran was separated from service 
in January 1977.  In a March 2001 rating action, the RO 
granted service connection for PTSD, effective from March 27, 
2000, the date of receipt of the Veteran's original claim for 
service connection for PTSD.  

In this case, there is no communication, formal or informal, 
that could be interpreted as a claim for service connection 
for PTSD earlier than March 27, 2000.  Prior to March 2000, 
the Veteran had submitted a claim for service connection for 
cellulitis of both legs and a back condition; however, there 
is no communication from the Veteran received prior to March 
2000 that may be construed as indicating intent to seek or 
apply for service connection for PTSD.  The Board recognizes 
that in an April 1983 rating action, in addition to denying 
the Veteran's claims for service connection for cellulitis of 
both legs and a back condition, the RO also denied service 
connection for "passive aggressive personality and acute 
situational maladjustment."  The Veteran's service treatment 
records show that in August 1965, he was diagnosed with a 
passive aggressive personality, and in November 1969, he was 
diagnosed with acute situational maladjustment.  In regard to 
the Veteran's personality disorder, the Board notes that a 
personality disorder is not an injury or disease that is 
cognizable within the meaning of VA legislation or for VA 
compensation purposes.  38 C.F.R. §§ 3.303, 4.127 (2008).  If 
a superimposed disease or injury occurred as a result of 
military service that resulted in disability in addition to 
the personality disorder, then service connection could be 
granted for that resultant disability.  VAOPGCPREC 82-90.  In 
this case, the evidence does not show a superimposed injury 
that resulted in additional disability.  Thus, a personality 
disorder is not a disability warranting service connection 
under VA applicable law.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. 
Principi, 3 Vet. App. 439 (1992).  With respect to the 
Veteran's acute situational maladjustment, although the 
service treatment records show treatment for such a condition 
in November 1969, the remaining records are negative for any 
complaints or findings of a psychiatric disability, to 
include acute situational maladjustment, and upon his January 
1977 ETS examination, the Veteran was clinically evaluated as 
"normal" for psychiatric purposes.  In addition, at the 
time of the April 1983 rating action, the evidence of record 
was negative for any complaint or finding of a psychiatric 
disability, to include acute situational maladjustment, an 
anxiety disorder, combat exhaustion or fatigue, or PTSD.  

The Veteran's attorney-representative maintains that at the 
time of the April 1983 rating action, the evidence of record 
included a diagnosis of anxiety.  However, the Board notes 
that it was not until June 1984, over one year after the 
April 1983 rating decision, that the RO received VAMC 
outpatient treatment records which showed that in February 
1983, the Veteran was diagnosed with anxiety.  In addition, 
the Veteran submitted those VAMC outpatient treatment records 
in support of a claim pertinent to his back disorder.  At 
that time, he did not specifically raise a claim for service 
connection for PTSD.  As previously stated, the mere presence 
of medical evidence in the record does not establish intent 
on the part of the veteran to seek service connection for the 
benefit in question.  Brannon, 12 Vet. App. at 32.  As 
Brannon makes clear, VA is not required to be clairvoyant 
about the benefits the veteran seeks.  Id.  Thus, the 
submission of the VAMC outpatient treatment records cannot be 
interpreted as an informal claim for service connection for 
PTSD.  

In this case, the Veteran has complained that he has 
experienced PTSD since service.  He has submitted witness 
statements to support that proposition.  However, the fact 
that the Veteran has exhibited symptoms for many years, going 
back to service, does not, of itself, support an earlier 
effective date.  Regardless of whether or not the Veteran 
first experienced symptoms of PTSD during service, the Board 
notes that the effective date of the award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a disability, but on the date that the 
application upon which service connection was eventually 
awarded was filed.  [Emphasis added.]  In the present case, 
this was March 27, 2000.  Thus, the Board finds no legal 
basis for awarding service connection for PTSD earlier than 
March 27, 2000.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 
3.400.

The Veteran's attorney-representative has argued that the 
Court's decision in Best v. Brown, 10 Vet. App. 322 (1997) 
supports an earlier effective date.  Reliance on the case is 
misplaced by counsel for the Veteran.    

In Best, the claimant filed a claim seeking service 
connection for residuals of pneumonia, shrapnel wounds, a 
foot condition, and a nervous disorder.  [Emphasis added.]  
Id. at 523.  Four months later, the RO issued a decision 
granting service connection for tinea pedis and residuals of 
shell fragment wound, but did not mention the nervous 
disorder.  Id.  A VA examination followed 14 months later, 
resulting in diagnoses of generalized anxiety disorder, 
alcohol abuse, adjustment reaction, and a mixed personality 
disorder.  Id.  Four months after that examination, the RO 
issued a rating decision denying service connection for 
generalized anxiety disorder, with personality disorders and 
adjustment reaction.  Id. at 323.  That decision explained 
the reasons why the claims for a personality disorder, 
adjustment reaction, and alcohol abuse were denied, but did 
not explain the reason for denying service connection for a 
generalized anxiety disorder.  Id.  In a letter sent to that 
claimant, the RO told him that service connection had been 
denied for a personality disorder, adjustment reaction, and 
alcohol abuse but made no mention of denying a claim for 
generalized anxiety disorder.  Id.  The Court noted that 
according to the Diagnostic and Statistical Manual for Mental 
Disorders, there were three distinctive medical differences 
between the three disorders.  As such, the Court held that VA 
committed a procedural error by failing to adequately notify 
the appellant that it was denying him service connection for 
all of the diagnosed disorders including generalized anxiety 
disorder.    

In Best, at the time of the RO's issuance of the rating 
decision the claimant was diagnosed with generalized anxiety 
disorder.  There was no dispute that the Veteran had a 
generalized anxiety disorder.  Generalized anxiety disorder 
clearly fell within the claim for a nervous disorder.  By 
informing the veteran of denials for other disorders for 
which he had a current diagnosis, but not even mentioning the 
reason for denying service connection for a generalized 
anxiety disorder and informing him in a letter of the denial 
of all but the generalized anxiety disorder, one could not 
but assume that VA had not decided whether generalized 
anxiety disorder warranted service connection.

Under the facts of Best, a reasonable person would be left 
unsure as to whether service connection for a generalized 
anxiety disorder had been denied, particularly given that 
initial claimed disabilities had already been the subject of 
more than one decision.

In the instant case, in February 1983, the Veteran filed 
claims for service connection for disabilities involving his 
legs and back.  According to the Veteran's attorney-
representative, in the process of deciding the aforementioned 
claims, the RO reviewed the Veteran's service treatment 
records and based on his in-service treatment for anxiety and 
nervousness, and in-service diagnoses of combat exhaustion 
and acute situational maladjustment, the RO inferred a claim 
for service connection for a "nervous condition" as 
reflected by the RO's May 1983 letter.  In the May 1983 
letter, the RO notified the Veteran that his claim for 
service connection for a "nervous condition" was 
disallowed.  However, the Veteran's attorney-representative 
indicates that a review of the April 1983 rating action shows 
that although the RO denied claims for service connection for 
passive-aggressive personality and acute situational 
maladjustment, it did not adjudicate the inferred claim for 
service connection for a "nervous condition."  The 
Veteran's attorney-representative maintains that passive-
aggressive personality, acute situational maladjustment, and 
"a nervous condition" are three separate disabilities and 
that because the RO did not specifically consider service 
connection for "a nervous condition" in the April 1983 
rating action, the inferred claim for service connection for 
a "nervous condition" remains pending and unadjudicated.  
She further contends, in essence, that the inferred claim for 
service connection for a "nervous condition" and the 
Veteran's claim for service connection for PTSD are the same 
claim.  It is argued that the diagnosis of PTSD would fall 
under the umbrella of a "nervous condition" and, as such, 
the Veteran's claim for service connection for PTSD had been 
pending since the April 1983 rating action.  Accordingly, the 
effective date for service connection for the grant of 
service connection for PTSD should be effective the date of 
the April 1983 rating action.     

The instant case is clearly distinguishable from Best in that 
at the time of the April 1983 rating action, there was no 
evidence of record that showed that the Veteran had a chronic 
psychiatric disability, to include a nervous disorder or 
PTSD.  In a Brief of the Appellant, dated in August 2006, the 
Veteran's attorney-representative maintained that because 
PTSD as a diagnosis did not exist in the Vietnam era, the 
diagnosis of "combat exhaustion" was the equivalent of PTSD 
"in those days."  Thus, the attorney-representative 
contended that at the time of the April 1983 rating decision, 
the Veteran had a diagnosis of PTSD.  She also maintained 
that at the time of the April 1983 rating action, the 
evidence of record included a diagnosis of anxiety.  

In regard to the Veteran's attorney-representative's argument 
that the diagnosis of "combat exhaustion" was the 
equivalent of PTSD, the Board notes that upon a review of 
38 C.F.R. § 4.131, pertaining to mental disorders incurred 
during war, in effect at the time of the April 1983 rating 
action, the provisions provided the following:

Certain mental disorders having their 
onset as an incident of battle or enemy 
action, or following bombing, shipwreck, 
imprisonment, exhaustion, or prolonged 
operational fatigue may at the outset be 
designated as gross stress reaction, 
"combat fatigue," "exhaustion," or any 
one of a number of special terms.  These 
conditions may clear up entirely, 
permitting the return to full or limited 
duty, or they may persist as one of the 
recognized mental disorders, particularly 
psychoneurotic reaction.  If the mental 
disorder is sufficiently severe to 
warrant discharge from service, a minimum 
rating of 50 percent will be assigned 
with an examination to be scheduled 
within 6 months from discharge.  
38 C.F.R. § 4.131 (1983).

Thus, the pertinent regulations at the time of the April 1983 
rating action recognized that an in-service diagnosis of 
"combat fatigue" may either be temporary or may persist as 
one of the recognized mental disorders, and such disorders 
would now include PTSD.  Upon a review of the Veteran's 
service treatment records, although he was diagnosed with 
combat exhaustion and acute situational maladjustment in 
November 1969, the remaining records are negative for any 
complaints or findings of combat exhaustion or any other 
acquired psychiatric disorder, and upon his January 1977 ETS 
examination, the Veteran was clinically evaluated as 
"normal" for psychiatric purposes.  In addition, following 
the Veteran's discharge in January 1977, up until the time of 
the time of the April 1983 rating action, the evidence of 
record was negative for any complaints or findings of a 
psychiatric disability, to include combat exhaustion or PTSD.  
There was no evidence during the aforementioned period of 
time which showed that the Veteran received treatment for 
combat exhaustion or was diagnosed with PTSD.        

Notwithstanding the foregoing, and while the service 
separation examination was negative for any findings relating 
to a psychiatric disorder, to include PTSD, in the 
undersigned's opinion, given the in-service notation of 
combat exhaustion, there was a duty to provide the Veteran 
with a psychiatric examination and opinion in conjunction 
with the inferred claim for service connection for a nervous 
or psychiatric disorder in 1983.  However, any breach by VA 
of its duty-to-assist obligation cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
record, rather than an incorrect one.  Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994).

In regard to the Veteran's attorney-representative's 
contention that at the time of the April 1983 rating action, 
the evidence of record included a diagnosis of anxiety, the 
Board notes that it was not until June 1984, over one year 
after the April 1983 rating decision, that the RO received 
VAMC outpatient treatment records which showed that in 
February 1983, the Veteran was diagnosed with anxiety.  Thus, 
the evidence of record at the time of the April 1983 rating 
action did not include a diagnosis of anxiety.  The VA is 
considered to have constructive notice of medical records in 
VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  However, the doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided on July 21, 1992. See Lynch 
v. Gober, 11 Vet. App. 22 (1997); VAOPGPREC 12-95. 

In May 1983, the RO sent the Veteran a letter notifying him 
that he had been denied service connection for a "nervous 
condition" or psychiatric disorder and he was provided his 
appellate rights.  Thus, with respect to this claim, because 
the Veteran did not subsequently file a timely appeal, the 
April 1983 rating action became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2008).  Given that the evidence of record at the time of the 
April 1983 rating action was negative for any psychiatric 
disorder, to include acute situational maladjustment, a 
nervous condition, and/or PTSD, there was no reason for the 
Veteran to question whether service connection had been 
decided as to a specific psychiatric disorder.  If the 
Veteran believed the claim had been wrongly denied, or 
believed that the RO did not address the claim, the remedy 
was to file a timely notice of disagreement.  This the 
Veteran did not do.    

Under Best, supra, it could be argued that a passive 
aggressive personality would not reasonably fall under the 
umbrella of a "nervous condition," and that, as such, the 
Veteran has never received notification for the inferred 
claim for passive aggressive personality and the claim has 
remained open and pending.  In this regard, a personality 
disorder is not an injury or disease that is cognizable 
within the meaning of VA legislation or for VA compensation 
purposes.  38 C.F.R. §§ 3.303, 4.127 (2008).  Thus, it would 
arguably be a separate disability from a "nervous 
condition" and the RO should have provided specific 
notification as to the denial of service connection for 
passive aggressive personality.  This contention, however, 
would not have an impact on the present case.  The Board 
again observes that such a disorder cannot be service 
connected in the absence of a superimposed disease or injury 
that causes additional disability.  See VAOPGCPREC 82-90; 38 
C.F.R. § 4.127; Lynch, supra.  In this case the preponderance 
of the evidence is against finding that the veteran had a 
disability resulting from a mental disorder which was 
superimposed upon a personality disorder during service.

In light of the above, the instant case is clearly 
distinguishable from Best, and Best does not support the 
Veteran's attorney-representative's argument that an earlier 
effective date is warranted for the grant of service 
connection for PTSD.       

With respect to the argument that since there is no record 
that the Veteran filed a claim for service connection for a 
psychiatric disorder at the time of the April 1983 RO 
decision, the RO must have inferred a claim for service 
connection based upon the in-service findings of anxiety and 
combat fatigue, such does not alter the fact that, for the 
reasons noted above, the preponderance of the evidence was 
against a finding of a chronic acquired psychiatric disorder 
at the time of the final RO decision in question.  As to the 
allegation that the RO must have also considered the post-
service notation of anxiety in a VA out-patient clinic record 
dated in February 1983, there is no indication in the record 
that this was the case.  In fact, the record shows that this 
out-patient clinic record was received by the RO after the 
April 1983 RO decision and, as noted above, the Bell 
constructive notice doctrine was not applicable at that time.

As stated in the Introduction of this decision, the Court, in 
a Memorandum decision, determined that the Board had erred in 
its August 2005 decision by adjudicating the claim of whether 
there was CUE in an April 1983 RO decision, without first 
permitting the RO to adjudicate the aforementioned CUE claim.  
Thus, after the Board remanded this case in June 2008, the 
RO, in a September 2008 rating action, concluded that there 
was no CUE in the April 1983 rating action.  The Board 
concurs.       

Under applicable criteria, RO decisions that are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  See 38 C.F.R. § 3.105(a). The 
question of whether clear and unmistakable error is present 
in a prior determination is analyzed under a three-pronged 
test.  First, it must be determined whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined clear and 
unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In a Brief for the Appellant, dated in August 2006, the 
Veteran's attorney-representative maintained that CUE existed 
in the RO's April 1983 rating decision because the correct 
facts as they were known at that time were not considered and 
the error was undebatable and outcome determinative.  
Specifically, the Veteran's attorney-representative states 
that in the April 1983 rating decision, the RO denied the 
claims for service connection for passive-aggressive 
personality and acute situational maladjustment because they 
were considered congenital or developmental defects.  
However, according to the Veteran's attorney-representative, 
under the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) of the American Psychiatric Association, 
situational maladjustment is not a congenital or 
developmental defect.  Thus, the Veteran's attorney-
representative maintains, in essence, that the outcome would 
have been different, but for the error.  The Veteran's 
attorney-representative further contends that at the time of 
the April 1983 rating decision, the RO failed to consider the 
Veteran's service treatment records, which included treatment 
for anxiety and nervousness, and VAMC outpatient treatment 
records which showed that in February 1983, the Veteran was 
diagnosed with anxiety.     

Based on the evidence of record, the Board finds that the 
April 1983 rating decision denying service connection for 
passive-aggressive personality and acute situational 
maladjustment was not clearly and unmistakably erroneous.  In 
making the April 1983 rating decision, the RO considered the 
pertinent evidence of record at that time, which included the 
Veteran's service treatment records.  In this regard, the RO 
noted that the service treatment records showed that the 
Veteran was treated for passive-aggressive personality 
disorder in 1965 and for acute situational maladjustment in 
1969.  While the RO did not refer to the Veteran's in-service 
treatment for anxiety and nervousness, this was not an error 
because the Veteran's January 1977 separation from service 
examination was negative for any findings relating to a 
psychiatric disorder, to include an anxiety disorder.  The 
psychiatric part of that clinical evaluation at that time was 
checked as normal by the physician who performed the 
evaluation.  The Veteran did not indicate any psychiatric 
symptoms at the time of his final service examination.  Thus, 
it is apparent that the Veteran's combat fatigue and anxiety 
were acute in nature and resolved by the time of his 
separation from service.  Indeed, the diagnosis of acute 
situational maladjustment is obviously by definition not a 
chronic condition and the relevant law applicable at that 
time recognized acute combat fatigue.  38 C.F.R. § 4.131 
(1983).  Moreover, at the time of the April 1983 rating 
decision, there was no post-service evidence of record that 
the Veteran had any psychiatric disability, to include an 
anxiety disorder or combat fatigue.  As noted above, there 
was arguably a duty to provide a psychiatric examination but 
aside from the fact that the separation examination was 
totally devoid of any suggestion of a psychiatric disorder, a 
failure in the duty to assist is not clear and unmistakable 
error.  Caffrey, supra.  Therefore, regardless of the 
Veteran's in-service findings of anxiety/nervousness and 
combat fatigue, given the normal separation examination and 
the absence of any post-service evidence of a psychiatric 
disability, it was not a clear and unmistakable error for the 
RO to fail to discuss these in-service findings.  
Accordingly, with respect to this aspect of her CUE 
allegation, the Veteran's attorney-representative is 
asserting disagreement with how the RO evaluated the facts 
before it in April 1983.  In other words, she is merely 
asserting that the RO should have viewed the evidence 
differently.  This is an assertion that is inadequate to 
raise a CUE claim.  Fugo, 6 Vet. App. at 44.     

The Board recognizes the Veteran's attorney-representative's 
contention that at the time of the April 1983 rating action, 
there was evidence of record, specifically a February 1983 
VAMC outpatient treatment record, which showed that the 
Veteran was diagnosed with anxiety.  However, as previously 
stated, it was not until June 1984, over one year after the 
April 1983 rating decision, that the RO received VAMC 
outpatient treatment records which showed that in February 
1983, the Veteran was diagnosed with anxiety and the Bell 
doctrine of constructive possession of such evidence was not 
applicable at that time.  Lynch v. Gober, 11 Vet. App. 22 
(1997); VAOPGPREC 12-95.   A determination that there was 
clear and unmistakable error must be based on the record and 
the law that existed at the time of the prior adjudication in 
question.  See Damrel, 6 Vet. App. at 242.  Thus, the 
evidence of record at the time of the April 1983 rating 
action did not include a diagnosis of anxiety.     

In the April 1983 rating action, although the RO was correct 
to state that the Veteran's passive-aggressive personality 
was a congenital or developmental defect, the RO was 
incorrect in stating that acute situational maladjustment was 
also a congenital or developmental defect.  See DSM-IV.  
Nevertheless, regardless of the RO's incorrect finding 
regarding the Veteran's in-service diagnosis of acute 
situational maladjustment, the result would not have been 
manifestly different but for this error.  At the time of the 
April 1983 rating action, there was no evidence that the 
Veteran had been diagnosed with a psychiatric disability, to 
include acute situational maladjustment and/or PTSD.  The 
regulations contemplated in 1983, as they do today, make 
inherent in the matter of establishing service connection 
that there must be a current disability.  See 38 C.F.R. § 
3.303.  Absent such, as it was in this case at the time of 
the April 1983 rating action, there was no valid claim.  Id.  
Thus, even if the RO had not incorrectly stated that acute 
situational maladjustment was a congenital or developmental 
defect, given that there was no evidence of record of any 
psychiatric disability, to include acute situational 
maladjustment, the result would not have been manifestly 
different.  It is again pertinent to point out in this regard 
that acute situational maladjustment is by definition not a 
chronic disease and the Veteran's separation examination 
included a psychiatric evaluation that was specifically 
checked normal by the physician who performed that 
evaluation.  On the report of medical history part of that 
examination, the Veteran checked "no" to the questions of 
whether he had "depression or excessive worry", or 
"nervous trouble of any sort".

In view of the foregoing, the Board concludes that the April 
1983 rating decision does not include the kind of error of 
fact or law which would compel a conclusion that the result 
would have been manifestly different but for the alleged 
error, and there is no basis upon which to find CUE in this 
decision.      

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an earlier effective date for the grant of service 
connection for PTSD.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than March 27, 2000, for the grant 
of service connection for PTSD is denied.   


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


